           Case 1:20-cv-01738-KPF Document 61 Filed 09/08/20 Page 1 of 2




                                                                        MEMO ENDORSED
September 8, 2020

Hon. Katherine Polk Failla
United States District Court, S.D.N.Y.
40 Foley Square, Room 2103
New York, New York 10007

Re:     The Phoenix Companies, Inc. now known as The Nassau Companies of New York v.
        Concentrix Insurance Administration Solutions Corporation, et al.
        Case No.: 20-cv-01738

Dear Judge Failla:

This firm represents Plaintiff, The Phoenix Companies, Inc. in the above-referenced matter.

As noted at the time of commencement and in prior applications, the Master Services Agreement
at issue contains a confidentiality provision. 1 Accordingly, this Court previously granted Plaintiff’s
request to file its motion to dismiss Defendant Concentrix Insurance Administration Solutions
Corporation’s counterclaims under seal. See ECF Dkt. No. 29.

Defendant has since amended its counterclaims (ECF Dkt. No. 56), and Plaintiff intends to file
updated motions to dismiss per the Court’s Order of August 17, 2020 (ECF Dkt. No. 59).
Accordingly, Plaintiff again seeks leave to do so under seal.

Respectfully submitted,

/s/

Bryan F. Lewis
bflewis@lewisjohs.com

Annemarie S. Jones
asjones@lewisjohs.com

cc:     All Counsel of Records (Via ECF)




1
 Pursuant to MSA § 15.1(b), “the terms of this Agreement . . . will constitute Confidential Information,” which “each
party will,” per § 15(2)(a), “strictly maintain” in confidence.

                                           One CA Plaza, Suite 225, Islandia NY 11749   631.755.0101 Fax 631.755.0101   www.lewisjohs.com

                                                                                                New York City | Long Island
          Case 1:20-cv-01738-KPF Document 61 Filed 09/08/20 Page 2 of 2
Application GRANTED. Plaintiff is permitted to file its motion and
accompanying materials, and Defendant is permitted to file its opposing
materials, under seal, viewable by the Court and parties only.

Dated:   September 8, 2020            SO ORDERED.
         New York, New York



                                      HON. KATHERINE POLK FAILLA
                                      UNITED STATES DISTRICT JUDGE
